Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on September 29, 2020 has been entered.
Duplicate Claim Warning
Applicant is advised that should, e.g., claims 1 and 6 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objection
Claims 6 is objected to because of the informalities such as typographical or grammatical error(s).  For example, the recitations “of the of the front coupling part” in lines 2-3 of claim 6 should have been changed to “of the front coupling part” and “the front and rear coupling part” (singular, emphasis) in line 5 of claim 6 should have been changed to “the front and rear coupling parts”.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (hereinafter “PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise
indicated in an OA. Conversely, claim limitations in this application that do not use the word  “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are) “restraining member” in claims 1 and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure 
described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The term such as “front,” “rear,” “left” or “right” in claims 1 and 19 is a subjective term. Whether a particular bicycle pedal adapter is covered by the claims would depend upon subjective determinations such as the positional relationship of the adapter and a particular individual purported to be practicing the invention; and/or the positional relationship of the adapter and a selected referential datum relative to the adapter.   For example, if the operator stands at the reference character “2” in FIG. 2, the sides 28 and 29 (FIG. 6) are interpretable as being left and right sides respectively.  However, if the operator stands at the reference character “1” in FIG. 2, the sides 28 and 29 (FIG. 6) are interpretable as being right and left sides respectively.   See, e.g., nonprecedential decision In re Chung, No. 00-1148 (Fed. Cir. October 4, 2000) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).  See also In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014) cited in MPEP § 2173.02; Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008); and MPEP § 2173.02(I).  
b.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, e.g., claim 1 recites the broad recitation “the bicycle pedal adapter,” and the claim also recites “in particular having a height, a width and a length, wherein the width is more than four times the height and wherein the length is more than five times the height” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (i) merely exemplary of the remainder of the claim, and therefore not required, or (ii) a required feature of the claims.  Similarly, claim 11 recites the broad recitation “a decoupling recess extending through the top wall, and through the front coupling part or rear coupling part” and the claim also recites “in particular through the base part and/or through the front and/or rear protruding part thereof” which is the narrower statement of the range/limitation.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 15-16, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heide (WO 2018093266 A1 published on May 24, 2018, i.e., before the foreign priority date of August 29, 2019 of this application).
Claim 1
Heide teaches a bicycle pedal adapter (10) configured to be clicked onto a bicycle pedal (100, FIG. 4) which is intended and constructed to be used for a bicycle shoe having a cleat, wherein the bicycle pedal adapter is configured to convert the bicycle pedal (100) to a bicycle pedal suitable to be used with a normal shoe without a cleat, wherein the bicycle adapter (10) does not comprise a toe-clip, and wherein the bicycle adapter (10) is free of a connecting member for connecting a toe-clip thereto, wherein the bicycle pedal (10) adapter is flat, in particular having a height (12, FIG. 8, p. 14, l. 9-15), a width (14, FIG. 8) and a length (16, FIG. 9), wherein the width (14) is more than four times the height (12) and wherein the length (16) is more than five times the height (12; id. abstract, claim 1), and wherein the pedal adapter (10) has a front end (20, FIG. 1A) and a rear end (30, FIG. 1A), the bicycle pedal adapter (10) further comprising:
-    a top wall defined by the width (14) and length (16), the top wall comprising a foot support surface (28, p. 4, ll. 16-22) which faces upwards, and a bottom surface (42, FIG. 9) opposite the foot support surface (28),
-    a central axis (52, FIG. 13, claim 30) perpendicular to the foot support surface (28),
-   a coupling for connecting the pedal adapter (10) to the bicycle pedal (100), the coupling comprising:
• a front coupling part (see Appendix hereinafter “Ap.”) provided between the front end (20) and the rear end (30), the front coupling part (Ap.) being configured to mate with a first clamping member (102, FIG. 11) of the bicycle pedal (100),
• a rear coupling part (Ap.) provided between the front coupling part (Ap.) and the rear end (30), the rear coupling part (Ap.) being configured to mate with a second clamping member (104) of the bicycle pedal (100),
-    a front restraining member (Ap.) provided at a left side (Ap.) and a right side (Ap.) of the front coupling part (Ap.) 
-    a rear restraining member (Ap.) provided at a left side (Ap.) and a right side (Ap.) of the rear coupling part (Ap.),
wherein the restraining members (Ap.) are configured to prevent rotation of the bicycle pedal (100) adapter around the central axis (52) thereof during use when the bicycle pedal adapter (10) is coupled with the bicycle pedal (100),
wherein the bicycle pedal adapter (10) is configured to be clicked onto the bicycle pedal (100) and to be uncoupled from the bicycle pedal (100).
As noted from, e.g., FIGS. 1B and 2B, the front coupling part as shown in Ap. is one-piece formed with the front coupling (22) (id. p. 28, claims 13-14).   Since the front coupling (22) is configured to mate with the first clamping member (102); thus, the front coupling part is also configured to mate with the first clamping member due to the virtue of their single integral body.  Similarly, the rear coupling part as shown in Ap. is configured to mate with the second clamping member (104).  In addition, the front and rear restraining members as shown in Ap. are configured to prevent or capable of preventing the rotation of the adapter during use as seen in FIGS. 3-4 and 12 because these restraining members serve as reinforcement ribs of the adapter (10) in the same or similar manner as Applicant’s restraining members 25 and 32 shown in Applicant’s FIG. 6.
Claim 1 is anticipated by Heide because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Heide.  See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 3
The front restraining member (Ap.) comprising a front left face (Ap. 2) and a front right
face (Ap.) configured to abut respectively a left outer side (FIG. 4) and a right outer side (FIG. 4) of the first clamping member (102, FIG. 4) when coupled with the bicycle pedal (100), and the rear restraining member (Ap.) comprising a rear left face (Ap.) and a rear right face (Ap.) configured to abut respectively a left outer side (FIG. 4) and a right outer side (Ap.) of the second clamping member (104) when coupled with the bicycle pedal (100).
Claim 4
A first width (W1 in FIG. 6 of Ap.) of the front coupling part (Ap.) is smaller than a second width (W2 in FIG. 6 of Ap.) of the rear coupling part (Ap.).  See also In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.) cited in MPEP § 2125.  
Claim 5
A first distance (D1 in FIG. 6 of Ap.) a left side and a right side of the front restraining member (Ap.) is smaller than a second distance (D2 in FIG. 6 of Ap.) between a left side and a right side of the rear restraining member (Ap.).
Claim 6
A left wall (FIG. 6 of Ap.) extending between a front end (Ap.) of the of the front coupling part (Ap.) and a rear end (Ap.) of the rear coupling part (Ap.) at a left side (Ap.) of the front and rear coupling part (Ap.), and a right wall (FIG. 6 of Ap.) extending between a front end of the front coupling part (Ap.) and a rear end of the rear coupling part (Ap.) at a right side of the front and rear coupling parts (Ap.), the left wall (FIG. 6) and right wall (FIG. 6) defining the front restraining member and the rear restraining members.
Claim 15
Heide teaches a bicycle pedal (100) having a cleat coupling, wherein the cleat coupling
comprises a first clamping member (102, FIGS. 3-4) which mates with the front coupling part (Ap.) and a second clamping member (104) which mates with the rear coupling part (Ap. 19).
Claim 16
The front restraining member (FIG. 1B of Ap.) is provided at a lateral distance from the left side and right side of the front coupling part (Ap.).   As noted, claim 16 calls for an alternative “and/or” in line 3.   See Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001) (When the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative.).
Claim 19
Please see claims 1 and 6.
			Indication of Allowable Subject Matter
1.	Claims 2, 7-14, 17-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	US 10,759,492 of Heide corresponding to WO 2018093266 (see claims 1-20);
b.	US 20180154979 of Bjornsson et al. teaches a bicycle pedal adapter (5 in FIG. 7 or 7 in FIG. 9) configured to be clicked onto a bicycle pedal (82, FIG. 7), the bicycle pedal adapter (5/7) further comprising a top wall and a bottom surface, the adapter (5/7) comprising a central axis (FIGS. 7-9) perpendicular to the foot support surface, a coupling for connecting the pedal adapter to the bicycle pedal, the coupling comprising a front coupling part (80, FIG. 9) provided between the front end and the rear end, the front coupling part (80) being configured to mate with a first clamping member (82, FIG. 7b) of the bicycle pedal, a rear coupling part (80) provided between the front coupling part (80) and the rear end, the rear coupling part (80) being configured to mate with a second clamping member (72) of the bicycle pedal.  However, Bjornsson does not teach the limitations such as the width is more than four time the height and the length is more than five time the height; and the front and rear restraining members as claimed;
c.	US D755,684 of Lucchesi et al. teaches the adapter as shown in FIGS. 1-7.  However, Lucchesi does not teach the front and rear restraining member; 
d.	US 5,806,379 of Nagano a bicycle pedal adapter (5) configured to be clicked onto a bicycle pedal (3), the bicycle pedal adapter (5) further comprising a top wall and a bottom surface, the adapter (5) comprising a central axis perpendicular to the foot support surface (7), a coupling for connecting the pedal adapter (5) to the bicycle pedal (3), the coupling comprising a front coupling part (7’, FIG. 1) provided between the front end and the rear end, the front coupling part (7’) being configured to mate with a first clamping member (4a) of the bicycle pedal (3), a rear coupling part (7’’) provided between the front coupling part (7’) and the rear end, the rear coupling part (7’’) being configured to mate with a second clamping member (4a) of the bicycle pedal.  However, Nagano does not teach the limitations such as the width is more than four time the height and the length is more than five time the height; and the front and rear restraining members as claimed; and
e.	Bryne teaches a bicycle pedal adapter (4) configured to be clicked onto a bicycle pedal (12), the bicycle pedal adapter (4) further comprising a top wall and a bottom surface, the adapter (4) comprising a central axis perpendicular to the foot support surface (at 8), a coupling for connecting the pedal adapter (4) to the bicycle pedal (12), the coupling comprising a front coupling part (29, FIG. 5) provided between the front end and the rear end, the front coupling part (29) being configured to mate with a first clamping member (16) of the bicycle pedal, a rear coupling part (29) provided between the front coupling part (29) and the rear end, the rear coupling part (29) being configured to mate with a second clamping member (16) of the bicycle pedal.  However, Bryne does not teach the limitations such as the front and rear restraining members.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656